        Case 6:19-cr-00219-LSC-SGC Document 297 Filed 04/28/21 Page 1 of 4                 FILED
                                                                                  2021 Apr-28 AM 09:24
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                            JASPER DIVISION
 UNITED STATES OF                           )
 AMERICA,                                   )
                                            )         6:19-cr-00219-LSC-SGC-5
 Plaintiff
                                            )
   v.                                       )
                                            )
 JESSICA LINTON,
                                            )
 Defendant.                                 )

    MEMORANDUM AND ORDER DENYING DEFENDANT JESSICA
      LINTON’S MOTION FOR ACQUITTAL OR NEW TRIAL

         On March 1, 2021, a jury found Defendant Jessica Linton (“Linton”) guilty

on Counts 1, 10–11, 16–19, 23–25, 30–33, 60, 64–65, 70–75, and 79 of the

Indictment. (Doc. 240.) These counts include Conspiracy to Commit Health Care

Fraud and Mail Fraud, in violation of 18 U.S.C. § 1349 (Count 1), thirteen counts

of Health Care Fraud, in violation of 18 U.S.C. 1347 (Counts 10–11, 16–19, 23–25,

and 30–33), three counts of Mail Fraud, in violation of 18 U.S.C. § 1341 (Counts

60, 64, and 65), and seven counts of Aggravated Identity Theft, in violation of 18

U.S.C. § 1028A (Counts 70–75 and 79). (Doc. 1.)

         Linton has now moved for the Court either to overturn the jury’s verdict and

enter a judgment of acquittal under Fed. R. Crim. P. 29 or to grant a new trial

under Fed. R. Crim. P. 33. Linton makes one argument—that the United States

                                      Page 1 of 4
        Case 6:19-cr-00219-LSC-SGC Document 297 Filed 04/28/21 Page 2 of 4




failed to prove Linton’s intent to defraud. Linton’s motion is due to be denied in

full.

Discussion

         A district court may overturn the jury’s verdict and enter a judgment of

acquittal under Rule 29 “if there is insufficient evidence to sustain the verdict.”

United States v. Williams, 390 F.3d 1319, 1324 (11th Cir. 2004). “Unless the jury

could not have found the defendant guilty under any reasonable construction of the

evidence,” the court must uphold the conviction. United States v. Frank, 599 F.3d

1221, 1233 (11th Cir. 2010). Under Rule 33, a court may vacate a judgment and

grant a new trial “if the interest of justice so requires.” Fed R. Crim P. 33. “The

evidence must preponderate heavily against the verdict, such that it would be a

miscarriage of justice to let the verdict stand.” United States v. Martinez, 763 F.2d

1297, 1312 (11th Cir. 1985).

         At trial, ample evidence supported the jury’s verdict on all counts. Intent to

defraud requires only “that the defendant had the intent to deceive.” United States

v. Paradies, 98 F.3d 1266, 1285 (11th Cir. 1996). “[I]gnorance of the law is no

defense.” Id. The evidence on the record shows that Linton took steps to deceive

PBM auditors by soliciting backdated prescriptions. (Gov’t Exs. 100, 101, 105.)

Linton also solicited copayments from Global employees so that Global could


                                       Page 2 of 4
     Case 6:19-cr-00219-LSC-SGC Document 297 Filed 04/28/21 Page 3 of 4




falsely represent to PBM that Global had attempted to collect copays from patients.

(Gov’t Exs. 99, 128–129, 141, 591.)

      Linton’s attempts to obfuscate Global’s business practices further

demonstrate her intent to deceive. For example, Linton told various Global

employees to avoid documenting certain practices. (See Gov’t Ex. 591 at 4.) She

specifically taught her subordinates how to document Global’s improper copay

collection practices. (Gov’t Ex. 205.) In order to hide Global’s fraud, Linton even

redirected prescriptions to the home of her boss, Jeremy Adams, without the

patients’ knowledge. (See Gov’t Ex. 630–635.) The jury could reasonably infer

from this evidence that Linton acted with the requisite intent to defraud.

      Lastly, the jury saw evidence that Linton worked to fill prescriptions based

on reimbursement costs and not medical need. (See, e.g. Gov’t Exs. 48, 52, 54, 58–

60.) At one point, Linton texted Angie Nelson, a district manager at Global, about a

manufactured drug called Silapak that had been prescribed to Nelson’s family

member, a minor. (Gov’t Ex. 588 at 27.) Linton wrote that James Mays, her boss,

was “not comfortable with [patients] under 6 using Silapak,” but that he would

provide the prescription “as long as [Nelson does not] actually use it on her.” Id.

This evidence strongly supports the jury’s determination that Linton had the

requisite intent to defraud.


                                      Page 3 of 4
     Case 6:19-cr-00219-LSC-SGC Document 297 Filed 04/28/21 Page 4 of 4




Conclusion

      The trial record supports the jury’s determination that Linton had the

requisite intent to defraud. Therefore, the weight of evidence does not

predominate against conviction, and a reasonable jury could have determined that

Linton was guilty on all counts. Acquittal is not proper under Fed. R. Crim. P. 29,

and a new trial is not proper under Fed. R. Crim. P. 33. Accordingly, Linton’s

motion is hereby DENIED.

      DONE and ORDERED on April 28, 2021.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                203171




                                     Page 4 of 4
